IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



IN THE MATTER OF THE
PERSONAL RESTRAINT OF                               No. 73994-8-1


                                                    DIVISION ONE
MARTIN SHAW PANG,
                                                    PUBLISHED OPINION
                              Petitioner.
                                                    FILED: January 17, 2017


          PER CURIAM - Following Martin Pang's 1998 convictions for four counts

of manslaughter, the court imposed a sentence that included discretionary legal

financial obligations (LFOs). In 2015, Pang filed a motion in superior court for an

"individualized inquiry" into his ability to pay his discretionary LFOs. Citing RCW

10.01.160(3) and State v. Blazina,1 Pang argued that he never received the

requisite inquiry into his ability to pay and that the court should perform that

inquiry and waive his discretionary financial obligations. The court ruled the

motion was untimely and transferred it to this court under CrR 7.8(c)(2) for

resolution as a personal restraint petition.

          While the petition was pending, the State Supreme Court decided In re

Flippo,        Wn.2d      , 385 P.3d 128 (2016). The Flippo court held that the

failure to inquire into Flippo's ability to pay discretionary LFOs did not render his

judgment and sentence invalid, and that Blazina's holding requiring such

inquiries was not a significant change in the law requiring retroactive application.


1 182 Wash. 2d 827, 344 P.3d 680 (2015)(holding that under RCW 10.01.160(3), courts
must determine, on the record, the defendant's current and future ability to pay before
imposing discretionary financial obligations).
No. 73994-8-1 / 2



Accordingly, the court concluded that the Court of Appeals properly dismissed

Flippo's personal restraint petition as untimely. The parties here agree, and we

concur, that Flippo controls Pang's arguments under Blazina and RCW

10.01.160(3). Accordingly, his petition/motion is untimely under RCW 10.73.090.

       Pang argues in the alternative that this court should "construe Mr. Pang's

motion as a motion to remit costs [under RCW 10.01.160(4)], and . . . remand for

a hearing on the motion." Petitioner's Supp. Br. at 7. We decline to do so.

Pang's motion below rested on RCW 10.01.160(3), not the remittance statute,

RCW 10.01.160(4). If Pang seeks to remit his discretionary financial obligations,

the appropriate procedure is to file a motion for remittance under RCW
10.01.160(4) with "the sentencing court." RCW 10.01.160(4). The sentencing

court, not this court, will then determine whether he is entitled to remittance or

modification of the method of payment. RCW 10.01.160(4).

       The petition is denied.



              For the Court:




                                                                            c_

                                   K\oUe sj Q